COLLIER, C. J.
The motion against the defendant attributes neglect to the sheriff for failing to make the money on the plaintiff’s execution, issued on the 8th June, 1844, and is intended to test the question of priority between that and the fieri fa-cias at the suit of Dunn, Mcllvain & Brownlee, which was simultaneously levied. It is conceded that the latter caused an execution to be placed in the sheriff’s hands one year previous to the time when the first execution upon the plaintiff’s judgment, issued; but it is insisted, that the judgment in favor of Messrs, D. Mcl. & B., has been satisfied by the money advanced by Lockhart; that the levy of their alias fi. fa. on the twenty slaves was a satisfaction thereof; that their pluries execution became dormant, and was fraudulently kept open ; and lastly, the lien of the plaintiff’sfi.fa. which was levied simultaneously with it, should not be postponed by it.
True, an attorney at law may not have the power to assign a judgment after it is satisfied to one who became liable to its payment, (6 Ala. Rep. 432,) yet if a person on whom no duty of that kind rests, thinks proper to advance his money for the accommodation of either plaintiff or defendant, it. is difficult to conceive of an objection to keeping the judgment open for his re-im-bursement. Such an advance cannot be regarded as a payment, but rather as a mere loan of money, with the agreement that the *765lender shall have an interest in-the judgment equal to the money lent. It is needless to inquire whether the powers of an attorney for the collection of a debt authorize him to enter into such an arrangement. If such an inquiry were necessary, we should perhaps be inclined to sustain the authority, where the client cannot be burthened with costs, or otherwise prejudiced. But in the present case, it appears that the attornies have paid over the money to the plaintiffs in the judgment, and we think it clear, that Lockhart is entitled to an execution in the plaintiff’s name, until he is reimbused; unless the judgment shall be sooner satisfied.
The first execution issued upon the judgment under which Lockhart’s claims was levied and returned without a sale by the order of the plaintiff therein ; the second was levied on the twenty slaves, delivery bonds given and forfeited; under the third, which was issued on the 5th of December, 1843, twelve of the slaves seized under the second were levied on and sold; the remaining eight had not been taken possession of by the sheriff, but still remained in the hands of the defendants in execution.
No question can arise in this case, whether the first execution of Messrs. D., Mcl. & B. was dormant; for the first fi. fa. at the suit of the plaintiffs, did not go into the sheriffs hands until nine days after their plunes fi. fa. had been delivered. Now although it is not explicitly stated, yet the fair inference from the entire case, is, that the property levied on by the first execution was either returned or taken possession of by the defendants, to whom it belonged. As to the second, it is shown that they were returned upon the delivery bonds being given.
It is laid down, that if the sheriff take goods in execution, under afi. fa. whether he shall sell them or not, the defendant shall not be liable to a second execution. But where the goods levied on are removed by the defendant, or by his permission, or connivance, or they are delivered to him upon giving a forthcoming bond, which he forfeits, so that they cannot be sold, the plaintiff may have a new execution. [9 Porter’s Rep. 201; 4 Ala. Rep. 427.] These citations are conclusive to show, that the levy of the second fi. fa. and proceedings consequent thereon, do not amount to a satisfaction in law.
In respect to the third execution of Messrs. D., Mcl. & B., it should have been levied upon a sufficiency of property to satisfy *766it, if to be found, unless the sheriff was otherwise instructed by those authorized to control it. The fact that it exerted a paramount lien over the fi. fa. of the plaintiff, did not justify the sheriff in failing to levy the latter, if the defendant therein had property which had not been seized under the former. [8 Porter’s Rep. 147.] But the omission of the sheriff to do his duty in this respect, cannot postpone an elder to a junior execution, especially if the plaintiff in the former is merely passive, without attempting to control the action of the sheriff. [4 Ala. Rep. 93, 98.]
It is insisted that Lockhart’s answer to the sheriff when asked if he must sell enough property to satisfy the execution in which he was interested, that he would do nothing that could affect his lien, nor must, (the sheriff,) do any thing that would cause him to lose it; but if he failed to make the money by a sale of property, he would not rule him for the failure, made the third fi.fa. of D. Mcl. & B. dormant, and inoperative. The authorities very generally concur, that in order to make an execution dormant, and constructively fraudulent, against one of a junior date, there must be an active interference on the part of the plaintiff, or some person authorised to represent him. 'A mere acquiesénce in the neglect of the sheriff cannot have that effect. [See Wood v. Gary, et al. 5 Ala. Rep. 43, 55, and authorities there cited.]
Lockhart did not authorize the sheriff not to proceed upon the execution under which he claims; so far from giving such instructions, he peremptorily refused to do any thing that could affect his lien, and prohibited the sheriff from so acting as to prejudice it. The remark that he should not rule him if the money was not made by the levy on, and sale of property, amounted to nothing more than this, that he would pretermit a remedy against the sheriff, which he was not bound to pursue, in order to the continuance of his lien against a junior execution creditor. This afforded no warrant to the sheriff for the failure to enforce a collection of the third fi. fa. of Messrs. D., Mcl. & B. His omission may perhaps have been influenced by what was said by Lockhart in the conversation referred to.- Yet if the latter did not intend to assent to and approve the delay, with the view of aiding the defendants in execution, or some of them, and thus by the effect of his paramount lien secure their property from junior *767executions, the remark that he wouTif Sot rule the sheriff, cannot have the effect to render the execution”in' respect to which it was made, dormant, and fraudulent by construction, as against the plaintiff. There is nothing in the record to warrant the imputation of such an intention, and we, cannot consequently infer its existence. This conclusion being/attaincd, it is not (as we understood it,) pretended that the fourth fi-fa. of Messrs. D., Mcl. & B., the lien of which, by relation, dates back to a period before the plaintiff’s first execution issued, is to be postponed to it. The lien of its predecessor being unimpaired by the causes considered, the plaintiff is not entitled to any part of the money for which the six slaves were sold to Lockhart. .
This view disposes of the entire case, and the consequence is, that the judgment is affirmed.